In a probate proceeding, decree of the Surrogate’s Court, Kings County, declaring that the testator was domiciled in and a resident of Kings County at the time of his death, and admitting an instrument to probate as his will, under subdivision 1 of section 45 of the Surrogate’s Court Act, affirmed, with costs to petitioner-respondent, payable out of the estate. No opinion. Johnston, Adel and Sneed, JJ., concur; Cars-well, Acting P. J., and Nolan, J., dissent and vote to reverse the decree and to deny probate on the ground that at the time of his death and prior thereto testator’s "existing domicile” was Teaneck, New Jersey.